           Case 18-62415              Doc 1                Filed 12/11/18 Entered 12/11/18 13:58:02                                        Desc Main
                                                             Document     Page 1 of 16


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 WESTERN DISTRICT OF VIRGINIA

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                               Check if this is an
                                                                        Chapter 13
                                                                                                                               amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Kevin                                                  Andrea
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or          Joseph                                                 Leanne
     passport).                        Middle Name                                            Middle Name

                                       McTyre                                                 McTyre
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you                                                                      Andrea
     have used in the last 8           First Name                                             First Name
     years                                                                                    Leanne
                                       Middle Name                                            Middle Name
     Include your married or
                                                                                              Dewitt
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   3        7       5    0   xxx – xx –                   6         9        9      0
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)

4.   Any business names                       I have not used any business names or EINs.            I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in            Business name                                          Business name
     the last 8 years
                                       Business name                                          Business name
     Include trade names and
     doing business as names
                                       Business name                                          Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 1
           Case 18-62415          Doc 1            Filed 12/11/18 Entered 12/11/18 13:58:02                                           Desc Main
                                                     Document     Page 2 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                          Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                           –
                                  EIN                                                          EIN
                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  1291 Cartersville Road
                                  Number       Street                                          Number      Street




                                  Cartersville                    VA       23027
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Cumberland
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
           Case 18-62415         Doc 1         Filed 12/11/18 Entered 12/11/18 13:58:02                                  Desc Main
                                                 Document     Page 3 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                  Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District Denver, CO Ch 7 Wife only                     When 04/09/2013         Case number 13-15672-ABC
                                                                                              MM / DD / YYYY
                                District Denver, CO Ch 7 Husband only                  When 08/20/2013         Case number 13-24272-ABC
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
           Case 18-62415              Doc 1        Filed 12/11/18 Entered 12/11/18 13:58:02                                  Desc Main
                                                     Document     Page 4 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                      Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
           Case 18-62415               Doc 1         Filed 12/11/18 Entered 12/11/18 13:58:02                                  Desc Main
                                                       Document     Page 5 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                        Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
           Case 18-62415            Doc 1           Filed 12/11/18 Entered 12/11/18 13:58:02                                   Desc Main
                                                      Document     Page 6 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                       Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                           25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                          50,001-100,000
    owe?                                  100-199                          10,001-25,000                         More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million                $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million              $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million             More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million                $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million               $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million              $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million             More than $50 billion

 Part 7:      Sign Below
For you                            I have examined this petition, and I declare under penalty of perjury that the information provided is true
                                   and correct.

                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                                   or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                                   proceed under Chapter 7.

                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                                   fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in
                                   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                                   or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   X /s/ Kevin Joseph McTyre                                   X /s/ Andrea Leanne McTyre
                                      Kevin Joseph McTyre, Debtor 1                               Andrea Leanne McTyre, Debtor 2

                                      Executed on 11/27/2018                                      Executed on 11/27/2018
                                                  MM / DD / YYYY                                              MM / DD / YYYY


Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                            page 6
           Case 18-62415         Doc 1          Filed 12/11/18 Entered 12/11/18 13:58:02                                   Desc Main
                                                  Document     Page 7 of 16


Debtor 1     Kevin Joseph McTyre
Debtor 2     Andrea Leanne McTyre                                                   Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ Heidi Shafer for Cox Law Group, PLLC                            Date 11/27/2018
                                    Signature of Attorney for Debtor                                       MM / DD / YYYY


                                    Heidi Shafer for Cox Law Group, PLLC
                                    Printed name
                                    Cox Law Group, PLLC
                                    Firm Name
                                    900 Lakeside Drive
                                    Number         Street




                                    Lynchburg                                                 VA              24501-3602
                                    City                                                      State           ZIP Code


                                    Contact phone (434) 845-2600                    Email address heidi@coxlawgroup.com


                                    48765
                                    Bar number                                                State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 7
             Case 18-62415           Doc 1       Filed 12/11/18 Entered 12/11/18 13:58:02                       Desc Main
                                                   Document     Page 8 of 16


                                        UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF VIRGINIA
                                               LYNCHBURG DIVISION
  IN RE:   Kevin Joseph McTyre                                                       CASE NO
           Andrea Leanne McTyre
                                                                                    CHAPTER        13

                                    COVERSHEET FOR LIST OF CREDITORS

      I hereby certify under penalty of perjury that the attached List of Creditors, which consists of 8 page(s), is true,
correct and complete to the best of my knowledge.




Date 11/27/2018                                            Signature    /s/ Kevin Joseph McTyre
                                                                       Kevin Joseph McTyre



Date 11/27/2018                                            Signature    /s/ Andrea Leanne McTyre
                                                                       Andrea Leanne McTyre
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                            Document     Page 9 of 16



                        Aaron's
                        1828 Perry Drive
                        Farmville, VA 23901



                        Afni, Inc
                        PO Box 3427
                        Bloomington, IL 61702



                        American Anesthesiology
                        PO Box 120153
                        Grand Rapids, MI 49528



                        Anthem *
                        PO Box 3047
                        Roanoke, VA 24030-0000



                        Asset Recovery Solutions, LLC
                        2200 E. Devon Avenue, Ste. 200
                        Des Plaines, IL 60018



                        Auto Connection
                        5300 Midlothian Turnpike
                        Richmond, VA 23225



                        Belco Community Credit Union
                        449 Eisenhower Blvd.
                        Harrisburg, PA 17111



                        Bon Secours
                        Richmond Health System
                        PO Box 11302
                        Richmond, VA 23233-0000


                        Bon Secours Sleep Disorders Center
                        PO Box 14099
                        Belfast, ME 04915
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 10 of 16



                        Capital One
                        Attn: Bankruptcy
                        PO Box 30285
                        Salt Lake City, UT 84130


                        Cashnet USA
                        175 W. Jackson Blvd., Ste. 1000
                        Chicago, IL 60604



                        Check City
                        2729 West Broad Street
                        Richmond, VA 23220



                        CJW Medical Center
                        c/o Focused Recovery Solutions
                        9701-Metropolitan Ct STE B
                        North Chesterfield, VA 23236


                        CJW Medical Center
                        Chippenham Hospital
                        7101 Jahnke Road
                        Richmond, VA 23225


                        CMG Farmville
                        PO Box 14099
                        Belfast, ME 04915



                        Comenity Bank
                        c/o Portfolio Recovery
                        PO Box 41021
                        Norfolk, VA 23541


                        Comenity Bank
                        PO Box 182125
                        Columbus, OH 43218



                        Commonwealth Radiology, PC
                        1508 Willow Lawn Drive, Ste. 117
                        Richmond, VA 23230
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 11 of 16



                        Credit Acceptance
                        25505 West 12 Mile Rd
                        Suite 3000
                        Southfield, MI 48034


                        Credit One Bank
                        c/o Midland Funding
                        2365 Northside Dr Ste 300
                        San Diego, CA 92108


                        Credit One Bank*
                        PO Box 98873
                        Las Vegas, NV 89193



                        CU Recovery
                        26263 Forest Blvd
                        Wyoming, MN 55092



                        Cumberland County Treasurer's Office
                        L.O. Pfeiffer, Jr., Treasurer
                        P.O. Box 28
                        Cumberland, VA 23040-0000


                        Dept of Ed / Navient
                        Attn: Claims Dept
                        PO Box 9635
                        Wilkes Barr, PA 18773


                        Directv ***
                        BKR Plain
                        PO Box 6550
                        Greenwood Village, CO 80155


                        Dominion Electric, II
                        P.O. Box 26666
                        Richmond, VA 23290-0000



                        Dominion Energy Virginia
                        c/o CBE Group
                        Attn: Bankruptcy
                        1309 Technology Parkway
                        Cedar Falls, IA 50613
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 12 of 16



                        First Premier Bank
                        Attn: Bankruptcy
                        PO Box 5524
                        Sioux Falls, SD 57117


                        First Virginia
                        c/o Plaza Services, Llc
                        Attn: Bankruptcy
                        110 Hammond Dr. Ste 110
                        Atlanta, GA 30328

                        First Virginia




                        Focused Recovery Solutions
                        9701 Metropolitan Ct. STE B
                        Richmond, VA 23236-3662



                        Gastrointestinal Specialists
                        2369 Staples Mill Road, Suite 200
                        Richmond, VA 23230



                        Green Pine Lending
                        15524 SE Mill Plain Blvd., Ste. 200
                        Vancouver, WA 98684



                        Green Trust Cash
                        PO Box 340
                        Hays, MT 59527



                        Internal Revenue Service***
                        P O Box 7346
                        Philadelphia, PA 19101



                        James River Emergency Group, LLC
                        PO Box 14099
                        Belfast, ME 04915
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 13 of 16



                        Jefferson Capital Services
                        PO Box 953185
                        Saint Louis, MO 63195



                        Lab Corp
                        Attn: Research Dept.
                        PO Box 2240
                        Burlington, NC 27216-2240


                        Masseys
                        128 W. River Street
                        Chippewa Falls, WI 54729-0000



                        Maurices
                        PO Box 659708
                        San Antonio, TX 78265-9705



                        Michael Wayne Investments
                        PO Box 8730
                        Virginia Beach, VA 23450-8730



                        Mobiloansllc
                        P.O. Box 1409
                        Marksville, LA 71351



                        MSW Capital, LLC
                        C/O David Gouger, PC
                        7834 Forest Hill Avenue
                        Richmond, VA 23225


                        NPAS, Inc
                        PO Box 99400
                        Louisville, KY 40269



                        Penn Credit
                        PO Box 988
                        Harrisburg, PA 17108
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 14 of 16



                        Portfolio Recovery Assoc., Inc.
                        PO Box 12914
                        Norfolk, VA 23541-0000



                        Powhatan Med Assoc-A Dept of SFMC
                        PO Box 14000
                        Belfast, ME 04915



                        Premier Bankcard
                        PO Box 2208
                        Vacaville, CA 95696-0000



                        Prestige Financial Svc
                        Attn: Bankruptcy
                        351 W Opportunity Way
                        Draper, UT 84020


                        Professional Recovery Consultants
                        2700 Meridian Pkwy Ste 200
                        Durham, NC 27713-2204



                        Progressive Leasing
                        256 West Data Drive
                        Draper, UT 84020



                        Radiology Assoc Of Richmond
                        PO Box 13343
                        Richmond, VA 23225-0000



                        Richmond Emergency Physicians
                        PO Box 808
                        Grand Rapids, MI 49518



                        Roberts Home Medical
                        2010 Tate Springs Road
                        Lynchburg, VA 24501-0000
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 15 of 16



                        RPM
                        20816 44th Ave. W
                        Lynnwood, WA 98036



                        Schewel Furniture
                        Pob 2040
                        Appomattox, VA 24522



                        Shafer Law Firm
                        2000 Riveregde Parkway, Ste. 590
                        Atlanta, GA 30328



                        Solodar & Solodar
                        4825 Radford Avenue, Ste. 201
                        Richmond, VA 23230



                        Speedycash.com 169-VA
                        c/o Ad Astra Recovery
                        7330 West 33rd Street North STE 118
                        Wichita, KS 67205


                        Sprint
                        c/o ERC/Enhanced Recovery Corp
                        Attn: Bankruptcy
                        8014 Bayberry Road
                        Jacksonville, FL 32256

                        Sprint
                        PO Box 8077
                        London, KY 40742-0000



                        Sprint
                        6360 Sprint Parkway
                        Overland Park, KS 66251-0000



                        St Francis Medical Center
                        P O Box 404893
                        Atlanta, GA 30384
Case 18-62415   Doc 1     Filed 12/11/18 Entered 12/11/18 13:58:02   Desc Main
                           Document     Page 16 of 16



                        St. Mary's Hospital
                        5801 Bremo Road
                        Richmond, VA 23226



                        Swedish Meidcal Center
                        PO Box 99400
                        Louisville, KY 40269



                        The Rahman Group
                        8002 Discovery Drive Ste. 306
                        Richmond, VA 23229



                        Va Department Of Taxation*
                        Taxing Authority Consulting Services, PC
                        P O Box 2156
                        Richmond, VA 23218-0000


                        Verizon
                        Professional Bureau of Collections of MD
                        Attn: Bankruptcy
                        5295 DTC Parkway
                        Greenwood Village, CO 80111

                        Verizon****
                        500 Technology Dr. # 550
                        Weldon Spring, MO 63304-2225



                        Virginia Eye Institute
                        400 Westhampton Station
                        Richmond, VA 23226



                        Wells Fargo Bank
                        PO Box 10347
                        Des Moines, IA 50306-0347



                        Zoca Loans
                        PO Box 1147
                        27565 Research Park Drive
                        Mission, SD 57555
